 
Exhibit 10.5


Escrow Agreement


This Escrow Agreement is made on the date set forth below, and is made a part of
that certain Limited Liability Company Purchase Agreement (“Purchase Agreement”)
entered into by and between Narayan Torke, an individual (“Seller”), Hart Lab,
LLC (“Company”), and Adeona Pharmaceuticals, Inc. (“Purchaser”).  Seller,
Company, and Purchaser may be hereinafter referred to collectively as the
“Parties”, and individually as a “Party”.


The Parties have agreed that proceeds from the sale and other cash in the amount
of $266,000.00 shall be deposited into escrow by Purchaser to make payment of
the balance of the purchase price to Seller and to cover the cost associated
with certain equipment leases (“Equipment Leases”) otherwise identified as the
Olympus and the Baytree clinical equipment leases as described pursuant to the
Purchase Agreement.


An escrow account shall be established with the law firm of Russel G. Winick &
Associates, P.C. pursuant to this Agreement, and the Parties hereby appoint
Russel G. Winick & Associates, P.C. to serve as escrow agent (“Escrow
Agent”).  Seller further agrees to place in said escrow the sum of $266,000.00
at Closing, said funds to be held in escrow, and distributed by the Escrow Agent
as follows:


 
1.
Escrow funds in the amount of $187,141.30 shall be released to Seller at Closing
upon execution of the Second Amendment to the Purchase Agreement by the
Parties.  Funds released to Seller pursuant to this Paragraph 1 shall be subject
to deduction of $5,000.00, whereby such $5,000.00 shall be immediately made
payable to Russel G. Winick & Associates, P.C. as an additional retainer.



2.           Escrow funds in the amount of $78,858.70 shall be released back to
Purchaser upon:


(i) evidence to Seller’s lawyer of release of the personal guarantee of Seller
under the Olympus and the Baytree clinical equipment leases; or


(ii) evidence to Seller’s lawyer of payoff by Purchaser of the Equipment Leases;
or


 
3.
Escrow funds in the amount of $78,858.70 shall be released to Seller after 60
days in the event Seller is unable obtain the release of the personal guarantee
of Seller or payoff the Equipment Leases within such 60 day period.



 
4.
The buyout amount including applicable sales and use taxes for the Olympus
clinical equipment lease is $52,435.01.  The payoff amount including applicable
sales and use taxes for the Baytree clinical equipment lease is $26,423.69
(through June 30, 2009).  After closing, depending upon the circumstances the
Parties and the Escrow Agent may agree to adjust the amounts paid out pursuant
to Paragraph 2 and/or Paragraph 3 based upon the values of the clinical leases
described herein this Paragraph 4.



In the event that there are insufficient escrow funds retained in this escrow to
pay for amounts claimed to be due and owing, the Seller agrees to be responsible
for such additional amounts.  Alternatively, should any funds remain in the
escrow account following the distributions described herein this Escrow
Agreement, such remaining balance shall be returned to the Seller.


In the event that either of the Parties hereto is required to enforce the terms
of provisions of this Agreement in any court, the prevailing Party in such
proceeding shall be awarded to it as a part of any such award, its reasonable
attorneys’ fees and costs incurred in connection with such proceeding.
 
 
 

--------------------------------------------------------------------------------

 


This Agreement is made under and shall be construed according to the laws of the
State of Illinois.  Litigation shall be conducted in the courts of DuPage
County, Wheaton, Illinois, which shall have sole and exclusive jurisdiction over
the Parties hereto and the subject matter hereof.  The Parties hereby agree to
waive any arguments regarding venue for any such litigation, it being further
agreed by the Parties that venue is proper in DuPage County, Illinois.


In the event of any dispute pertaining to the disposition of the escrow funds,
the Parties agree that the Escrow Agent shall be reimbursed for all costs
including reasonable attorneys’ fees related to the filing of an action in the
nature of interpleader and do hereby agree to indemnify and hold the Escrow
Agent harmless from and against any and all claims and demands (unless arising
from the negligence or intentional act of the Escrow Agent), including the
payment of reasonable attorneys’ fees, costs and expenses arising out of such
default claims and demands.  Any notices to be made pursuant to this Escrow
Agreement shall be given in writing to the Escrow Agent and in the absence of
such written notice, the escrowee shall not be required to take any action
concerning the escrowed funds.


Any modification of this Agreement will be effective only if it is in writing
and signed by both Parties hereto.


This Escrow Agreement shall not be assigned, transferred, or shared by either
Party with any other person, firm, or other entity, without the other Party’s
prior written approval.


The terms and conditions of this Escrow Agreement shall survive the closing of
the above referenced purchase transaction and delivery of closing documents from
the Seller to the Purchaser.


The terms and conditions contained herein shall be binding upon the Parties
hereto and their respective successors, representatives and assigns and shall be
construed in accordance with the laws of the State of Illinois.


This Escrow Agreement is hereby made on this 9th day of July, 2009.


PURCHASER:
ADEONA                                                                    
SELLER:
PHARMACEUTICALS, INC.


BY______________________________                                    
 BY___________________________

 
     Its____________________________                                     
Its_________________________


 COMPANY: HART LABS, LLC


BY___________________________

 
 Its____________________________


RUSSEL G. WINICK & ASSOCIATES, P.C.,
as Escrow Agent under This Agreement




BY______________________________


     Its____________________________
 
 

